Citation Nr: 1516214	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for dizziness and loss of balance.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1988, in February 1991, and from December 2005 to February 2007.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) dated August 2009 and January 2010.

In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  Residuals of a head injury were neither incurred in nor related to service.

2.  Dizziness and loss of balance were neither incurred in nor related to service.

3.  At his September 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(b) (2014).

2.  The criteria for service connection for dizziness and loss of balance have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(b) (2014).

3.  The criteria for withdrawal of the appeal for the issues of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his September 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated February 2008 and March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his conditions in July 2009.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran seeks service connection for residuals of a head injury, and dizziness and loss of balance.  As an initial matter, the Board notes that these are essentially the same claim, because dizziness and loss of balance are claimed as a residual of the Veteran's claimed traumatic brain injury (TBI).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records from the Veteran's periods of active duty from September 1984 and September 1988 and in February 1991 do not reflect any symptoms of or treatment for TBI.

Service treatment records from the Veteran's most recent period of active duty reflect a notation of a head injury as a pre-existing condition.  At his April 2005 entrance examination, the examiner noted a past head injury with no current problems of seizures or headaches.  In the accompanying report of medical history, the Veteran stated that he had a history of dizziness or fainting spells, frequent or severe headaches, and a head injury, memory loss, or amnesia.  

Service treatment records also include an April 2005 private medical record of psychiatric consultation.  The Veteran reported hopelessness, helplessness, irritability, and anger outbursts.  It was noted that the Veteran continued to have problems with his memory, and was very upset that he was unable to return to work due to his memory problems.  In a May 2005 follow-up appointment, the Veteran explained that he was training to be deployed in Iraq.  His memory continued to be impaired, and it was noted that he was very forgetful.  He stated that his words were sluggish at times.  

A February 2006 service treatment record indicates that the Veteran was treated for difficulty concentrating and drowsiness that he attributed to a 2001 injury he suffered while working for UPS.  He was diagnosed with post-concussion syndrome. 

Service treatment records further indicate that the Veteran suffered a fall during a martial arts training exercise in August 2006.  He reported falling on his left side on his left arm, and his left elbow hit his ribs.  The Veteran was assigned to light duty.  The Veteran was treated twice in August 2006 and four times in September 2006.  He saw an orthopedist twice in October 2006.  He was seen three times in November 2006, by which time his diagnosis was two fractured ribs.  He was seen once in December 2006 and once in January 2007.  Each of these appointments has detailed records, and in none of them was it noted that the Veteran hit his head or had any TBI symptoms.  (The Board notes that throughout the post-service record, both the Veteran and multiple physicians refer to this incident happening in September 2006.  Because service records are clear that it actually happened in August, for the rest of this decision the Board will paraphrase their statements to refer to an August 2006 incident.)

In October 2006, the Veteran filled out a Post Deployment Health Assessment Supplemental Injury Questionnaire.  At this point, the Veteran specifically stated that his injury did not result in a head injury, symptoms of a concussion, any loss of consciousness, not remembering the injury, or being dazed, confused, or seeing stars.  The Veteran also stated that his injury resulted in sleep problems, but not headaches, dizziness, memory problems, balance problems, ringing in ears, or irritability. 

The Veteran underwent a general medical VA examination in February 2007.  At the time, the Veteran reported that he suffered headaches which began in service as a result of head injuries he sustained in June and August of 2006, during martial arts exercises.  The examiner diagnosed muscle contraction headaches and opined that they were more likely than not related to the August 2006 trauma.

An August 2007 letter from a VA social worker notes that the Veteran is being treated by a VA TBI team, due to his history of a mild TBI sustained in service.  He exhibited notable memory and concentration problems, and receives treatment from speech pathology for cognitive issues.  He was also being treated for posttraumatic stress disorder (PTSD).

VA treatment records indicate that the Veteran underwent a TBI consultation in October 2007.  The Veteran reported that he had fallen during training, breaking two ribs and hitting his head.  After that incident, he felt dizzy and bumped his head at least 15 times.  The Veteran experienced headaches three times per week, suffered from tinnitus and difficulty hearing, had problems with forgetfulness, making decisions, and slowed thinking, and suffered from depression and anxiety.  The physician found these symptoms consistent with TBI.  Records indicate the Veteran had a follow-up appointment in November 2007, focusing on his headaches.  

A February 2008 VA treatment note made reference to a 2001 head injury, and that the Veteran has had significant somnolence problems since then.  The Veteran reported that he had suffered no TBI while in Iraq.

In May 2008, the Veteran underwent a VA neuropsychological consultation.  The Veteran reported that he was remotely exposed to mortar attacks, explosions, etc., but never lost consciousness or became confused and disoriented as a result.  The Veteran reported that in 2001 while working as a UPS driver, he was hit in the head by a truck door, resulting in some alteration of consciousness.  He experienced headaches and dizziness which lasted one year.  He also experienced cognitive difficulties, but had difficulty explaining their nature to the neuropsychologist.  He reported that he was treated for this difficulties and his cognition improved.  The Veteran further reported that he was injured in 2006 during a martial arts exercise.  He broke two ribs and felt dizzy and slightly confused.  He reported that the fall caused subsequent dizziness, headaches, and clumsiness.  This clumsiness resulted in him hitting his head on his Humvee on several other occasions.  He reported current symptoms of difficulties with attention, concentration, memory, slowed thinking, and decision making.  He further reported daily headaches.  He had experienced balance difficulties in the past, but these difficulties had improved.  He further reported sleep problems and mental health difficulties.  The neuropsychologist concluded that the Veteran's history is complicated, and that it was possible that he sustained one or more very mild concussions since his 2001 injury.


A May 2008 VA physical therapy note stated that the Veteran was tested for balance disorder.  Abnormal range results were found for sensory organization tests, adaptation tests, and limits of stability tests.

VA treatment records indicate that the Veteran was next seen in October 2008, when he reported the August 2006 incident in Iraq.  The Veteran stated that he thinks he hit his head, and was unsure if he lost consciousness.  He broke two ribs and developed headaches.  One month later, he started to feel electric shocks in his hands, dizziness, lightheadedness, near syncope, and disequilibrium.  His most recent head injury was in September 2008, after which he developed worse headaches, and he now feels numbness in the face and lighter numbness in the right hand.  

In a March 2009 letter, a VA patient advocate stated that the Veteran suffers from a TBI which causes memory problems.  A second March 2009 letter from his VA treating physician described the Veteran's TBI, stating that in August 2006 the Veteran flipped and landed on his left elbow and ribs sustaining two fractured ribs.  He hit his head on the mat and felt dazed for a few minutes, and did not have any loss of consciousness.  After the head injury, he started having headaches and decreased balance, which in turn caused multiple falls while in Iraq.

VA treatment records show that in April 2009, the Veteran was assessed as having a history of repeated head trauma and a constellation of symptoms including headache, intermittent ataxia, lightheadedness, face and patchy numbness, fatigue, positive Lhermitte's sign, and abnormal MRI brain with multiple subcortical lesions.  The physician further noted posttraumatic headaches and neuropathic pain, memory problems, depression, and anxiety.

The Veteran underwent a VA examination for residuals of a TBI in July 2009.  The examiner noted the April-May 2005 records of the Veteran's previous TBI and associated cognitive disorder.  The examiner opined that it is less likely than not that the Veteran's pre-existing head injury with noted cognitive disorder was aggravated beyond the normal progression of the disease or became permanently worse during service.  The examiner based this opinion on the rationale that there is a record of the Veteran experiencing similar symptoms prior to that period of service, and the Veteran's medical records include detailed treatment notes for fractured ribs and costochondritis, there is no record of any complaints of headache, dizziness, or any other TBI symptoms.

In his May 2013 substantive appeal, the Veteran stated that he had no loss of balance or headaches from his 2001 UPS injury when he reenlisted in 2004.  It was during his martial arts training in August 2006 that he hit his head.  When asked if his head hurt, he denied it, because he did not want to be sent home.  His head continued to hurt, and he would hit his head on his Humvee.  He also experienced electroshock sensations, which he had never experienced in relation to his 2001 UPS injury.

At his September 2014 hearing, the Veteran for the first time stated that he experienced the impact of explosions during his original period of active duty from September 1984 to September 1988.  He stated that he was exposed to shockwaves from explosions on three or four occasions that disoriented him and caused ringing in his ears.  The Veteran's brother stated that after the Veteran left service, he told his brother about the explosions and showed him some pictures.  His brother noticed the Veteran's sleep disturbances and a lack of balance on several occasions.  The Veteran also stated that his head injury resulted from his Humvee jolting around, both from the shockwaves of nearby mortar blasts and the rugged terrain from the blast holes.  The Veteran did not mention the August 2006 martial arts training incident.

As an initial matter, the Board notes that the August 2009 rating decision denying service connection for residuals of a head injury also awarded the Veteran service connection for muscle contraction headaches.  This award was based on a finding that the Veteran's current headaches arose in service, and not that the Veteran suffered any trauma to the head in service.

As to direct service connection, the Board finds that the evidence weighs against a finding that the Veteran incurred a head injury in service.  The Veteran's service treatment records make clear that the Veteran was suffering symptoms from his 2001 UPS injury months before his August 2006 martial arts accident.  His service treatment records are extensive and detailed, but make no mention of any in-service head injury.  Rather, the only TBI symptoms addressed in his service treatment records are attributed by both the Veteran and his physician to the 2001 UPS injury.  The Board, like the July 2009 VA examiner, finds these records probative.  

In contrast, the Veteran's statements regarding in-service head injuries have been inconsistent at best, particularly with respect to whether or not he hit his head in the August 2006 martial arts accident.  At the time, the Veteran denied hitting his head.  The Veteran has stated that he hit his head on the concrete, that he hit his head on the mat, and that he can't remember whether he hit his head at all.  The Veteran says that he denied TBI symptoms in service because he did not want to be sent home, yet upon finishing his deployment in October 2006 he maintained his explicit denial of TBI symptoms.  At this point, it was clear that he had suffered fractured ribs and required light duty.  The Board finds that these inconsistencies undermine the credibility of the Veteran's statements.  

For the same reasons, the Board does not find credible the statements of the Veteran and his brother at the September 2014 hearing to the extent that they suggest that the source of the Veteran's TBI was his original period of service.  The Veteran vaguely stated that he suffered disorientation and tinnitus after feeling shockwaves of explosions, though no actual head injury was described.  The Board finds that these statements are not specific enough to support an in-service injury.  Furthermore, the record consists of voluminous medical records regarding the Veteran's TBI.  Throughout all of this treatment, the Veteran has maintained that his symptoms are the result of either the 2001 UPS injury or head injuries suffered during his most recent period of active duty.  The Board finds that the September 2014 statements to lack credibility as they are an aberration from the Veteran's account elsewhere.

Likewise, the Board finds that the statements by VA treating physicians and the February 2007 VA examiner which find a nexus between the Veteran's TBI symptoms and an in-service head injury are based on the Veteran's account of such an injury occurring.  Because the Board does not find credibility in the Veteran's statements, the Board similarly does not find probative medical opinions with no other basis but those statements.

As to service connection by aggravation, the Board finds that the evidence weighs against a finding that the Veteran's pre-existing head injury was aggravated beyond the normal progression of the disease or became permanently worse during service.  The Board finds the July 2009 VA examiner's opinion highly probative.  The examiner noted that the Veteran's service treatment records do not reflect any in-service aggravation of his prior head injury, but rather the records show that the Veteran's symptoms prior to reenlistment are similar in nature and severity to the Veteran's symptoms after separation.  The Board agrees. 

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's residuals of a head injury, including dizziness and loss of balance, were neither incurred in nor related to service, and service connection must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  





							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for residuals of a head injury is denied.

Service connection for dizziness and loss of balance is denied.

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine has been withdrawn and is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


